DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on May 20, 2022.  These drawings are acceptable.
Response to Amendment
In response to the amendment received May 20, 2022
Claims 1-16 are pending. Claims 13-19 have been withdrawn.
The previous disclosure and drawing objections are withdrawn in light of the amendment to the specification and the replacement drawings.
The core of the previous rejection is maintained with a new reference cited in light of the information disclosure statement (IDS) received June 21, 2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen et al. (US 2006/0269830) in view of Campanari et al. (“Using MCFC for high efficiency CO2 capture from natural gas combined cycles: Comparison of internal and external reforming”), cited in the IDS submitted September 7, 2021, Takada et al. (US 2006/0204806) and Berlowitz et al. (US 2017/0271701), cited in the IDS submitted .June 21, 2022 as its Japanese equivalent (JP 2019-508860A).
Regarding Claim 1, Johnsen et al. teaches a method for producing electricity in a molten carbonate fuel cell (Para. [0004] and Claim 17) comprising an anode gas passing through the anode side (i.e. introducing an anode input stream) comprising H2 (Para. [0052]) into a pocket area (Fig. 2, #114a) (i.e. an anode gas collection volume) being defined by an anode electrode (Fig. 2, #104) (i.e. anode electrode surface) a first separator plate (Fig. 2, #112a), an anode current collector (Fig. 2, #108) providing support between the anode surface and the separator plate (Para. [0031]), a cathode gas passing through the cathode side (i.e. introducing a cathode input stream) comprising O2 and CO2 (Para. [0052]) into a pocket area (Fig. 2, #114b) (i.e. a cathode gas collection volume) being defined by a cathode electrode (Fig. 2, #106) (i.e. cathode electrode surface) a second separator plate (Fig. 2, #112b), a cathode current collector (Fig. 2, #110) providing support between the cathode surface and the separator plate (Para. [0031]), wherein the average current density is 160 mA/cm2 (i.e. 60 mA/cm2 or more) (Para. [0052]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Johnsen et al. does not explicitly teach the anode and cathode exhaust compositions or the cathode gas collection volume.
However, Campanari et al. teaches a molten carbonate fuel cell (abstract; pg. 773, col. 2, lines 37-45) wherein an anode exhaust gas comprises H2, CO and CO2 (Fig. 1) and a cathode exhaust gas (stream 3 in Figure 2) comprises 1.5% CO2, 11.1% O2 and 9.0% H2O (Table 3) (within the claimed composition range of the instant claim).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnsen et al. to incorporate the teaching of the exhaust compositions of Campanari et al., as the material balances would provide high efficiency and low energy consumption  (pg. 773, Col. 2, lines 28-33).
	Johnsen et al. as modified by Campanari et al. does not explicitly teach baffles in contact with the second separator plate.
	However, Takada et al. teaches a molten carbonate fuel cell (Para. [0044]) comprising baffles (Fig. 11, #85) on the air electrode side (i.e. cathode electrode) wherein air is flowing through the oxygen chamber (i.e. through a cathode gas collection volume) (Para. [0104]-[0105]) in contact with a separator plate (Fig. 11, #41) wherein the baffle has an area smaller than that of the cross section of the passage so as to be orthogonal to the passage (Para. [0105]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode gas collection volume of Johnsen et al. to incorporate the teaching of the baffle(s) of Takada et al., as it would cause turbulence in air flowing through the oxygen chamber (i.e. cathode gas collection volume) and enhance thermal exchange efficiency between cathode gas and the cathode collector (Para. [0106]). Thus, the volume one or more baffles reduces of an unblocked flow-cross section of the cathode gas collection volume is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and modifying the amount of the unblocked flow cross-section reduced by the baffles is optimization involving only routine skill in the art (as it would optimize thermal efficiency). It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Johnsen et al. as modified by Campanari et al. and Takada et al. does not explicitly teach a fraction/amount of carbonate ions as opposed to hydroxide ions and/or other ions (i.e. a transference). 
However, Berlowitz et al. teaches a molten carbonate fuel cell (abstract) wherein the amount of carbonate [ions] transported from the cathode to the anode (i.e. transported across the molten carbonate electrolyte) corresponds to the amount of electrical current generated (Para. [0376]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fraction/amount of carbonate ions transported across the electrolyte in Johnsen et al. as modified by Campanari et al. and Takada et al. to generate an electrical current necessary for the fuel cell (Para. [0376]) and thus, the fraction/amount of carbonate ions transported across the molten carbonate electrolyte is a result effective variable (i.e. a variable that achieves a recognized result, in this case electrical current generation) and modifying the fraction/amount of carbonate ions (as opposed to other ions) transported across the electrolyte (i.e. transference) would be discovering the optimum range by routine experimentation. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 2, Johnsen et al. as modified by Campanari et al., Takada et al. and Berlowitz et al. teaches all of the elements of the invention in claim 1. 
Johnsen et al. as modified by Campanari et al. and Takada et al. does not explicitly teach a fraction/amount of carbonate ions as opposed to hydroxide ions and/or other ions (i.e. a transference). 
However, Berlowitz et al. teaches a molten carbonate fuel cell (abstract) wherein the amount of carbonate [ions] transported from the cathode to the anode (i.e. transported across the molten carbonate electrolyte) corresponds to the amount of electrical current generated (Para. [0376]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fraction/amount of carbonate ions transported across the electrolyte in Johnsen et al. as modified by Campanari et al. and Takada et al. to generate an electrical current necessary for the fuel cell (Para. [0376]) and thus, the fraction/amount of carbonate ions transported across the molten carbonate electrolyte is a result effective variable (i.e. a variable that achieves a recognized result, in this case electrical current generation) and modifying the fraction/amount of carbonate ions (as opposed to other ions) transported across the electrolyte (i.e. transference) would be discovering the optimum range by routine experimentation. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 3, Johnsen et al. as modified by Campanari et al., Takada et al. and Berlowitz et al. teaches all of the elements of the invention in claim 1. 
Johnsen et al. as modified by Campanari et al. does not explicitly teach baffles reducing the unblocked flow cross-section by 25% to 80%.
	However, Takada et al. teaches a molten carbonate fuel cell (Para. [0044]) comprising baffles (Fig. 11, #85) on the air electrode side (i.e. cathode electrode) wherein air is flowing through the oxygen chamber (i.e. through a cathode gas collection volume) (Para. [0104]-[0105]) wherein the baffle has an area smaller than that of the cross section of the passage and is orthogonal to the passage (Para. [0105]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode gas collection volume of Johnsen et al. to incorporate the teaching of the baffle(s) of Takada et al., as it would cause turbulence in air flowing through the oxygen chamber (i.e. cathode gas collection volume) and enhance thermal exchange efficiency between cathode gas and the cathode collector (Para. [0106]). Thus, the volume one or more baffles reduces of an unblocked flow-cross section of the cathode gas collection volume (in this case 25% to 80%) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and modifying the amount of the unblocked flow cross-section reduced by the baffles is optimization involving only routine skill in the art (as it would optimize thermal efficiency). It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 4, Johnsen et al. as modified by Campanari et al., Takada et al. and Berlowitz et al. teaches all of the elements of the invention in claim 1. 
Takada et al. further teaches the  baffles (Fig. 11, #85) on the air electrode side (i.e. cathode electrode) wherein air is flowing through the oxygen chamber (i.e. through a cathode gas collection volume) (Para. [0104]-[0105]) in contact with a second separator plate (Fig. 11, #41) wherein the baffle is orthogonal to the passage (Para. [0105[) (i.e. the baffle is aligned substantially perpendicular to the direction of flow in the cathode gas collection volume).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode gas collection volume of Johnsen et al. to incorporate the teaching of the baffle(s) of Takada et al., as it would cause turbulence in air flowing through the oxygen chamber (i.e. cathode gas collection volume) and enhance thermal exchange efficiency between cathode gas and the cathode collector (Para. [0106]). 
Regarding Claim 5 and 6, Johnsen et al. as modified by Campanari et al., Takada et al. and Berlowitz et al. teaches all of the elements of the invention in claim 1. 
Johnsen et al. does not explicitly teach the open area of the cathode surface.
However, Johnsen et al. teaches molten carbonate fuel cells include pores in the cathode which store carbonate electrolyte wherein a maximum amount of electrolyte allowed is limited because excess electrolyte in the fuel cell results in poor cell performance due to electrolyte flooding of the cathode pores. Thus, an open area of the cathode surface (wherein the open area would allow an amount of electrolyte to enter the cathode, in this case 50% or less and 45% or more) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and modifying the open area of the cathode surface is optimization involving only routine skill in the art (as it would prevent electrolyte flooding of the cathode improving fuel cell life) (Para. [0004]). It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 7, Johnsen et al. as modified by Campanari et al., Takada et al. and Berlowitz et al. teaches all of the elements of the invention in claim 1. 
	Johnsen et al. as modified by Campanari et al. does not explicitly teach the cathode collector comprises one or more baffles.
However, Takada et al. teaches a molten carbonate fuel cell (Para. [0044]) comprising a cathode collector (Fig. 3, #83) comprising baffles (Fig. 11, #85) (Para. [0104-0105]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode gas collection volume of Johnsen et al. to incorporate the teaching of the baffle(s) of Takada et al. (wherein the cathode collector comprises baffles), as it would cause turbulence in air flowing through the oxygen chamber (i.e. cathode gas collection volume) and enhance thermal exchange efficiency between cathode gas and the cathode collector (Para. [0106]).
Regarding Claim 8, Johnsen et al. as modified by Campanari et al., Takada et al. and Berlowitz et al. teaches all of the elements of the invention in claim 1. 
	Johnsen et al. as modified by Campanari et al. does not explicitly teach baffles in contact with the second separator plate.
	However, Takada et al. teaches a molten carbonate fuel cell (Para. [0044]) comprising baffles (Fig. 11, #85) on the air electrode side (i.e. cathode electrode) wherein air is flowing through the oxygen chamber (i.e. through a cathode gas collection volume) (Para. [0104]-[0105]) in contact with a separator plate (Fig. 11, #41) wherein the baffle has an area smaller than that of the cross section of the passage so as to be orthogonal to the passage (Para. [0105]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode gas collection volume of Johnsen et al. to incorporate the teaching of the baffle(s) of Takada et al. (wherein the baffle is attached to the second separator plate), as it would cause turbulence in air flowing through the oxygen chamber (i.e. cathode gas collection volume) and enhance thermal exchange efficiency between cathode gas and the cathode collector (Para. [0106]).
Regarding Claim 9, Johnsen et al. as modified by Campanari et al., Takada et al. and Berlowitz et al. teaches all of the elements of the invention in claim 1. 
Johnsen et al. does not teach a cathode input stream of 5.0 vol% or less or a composition of a cathode exhaust.
However, Campanari et al. teaches a cathode input steam (stream 2, Figure 2 and Table 3) with 4.5% CO2 (i.e. 5.0% or less).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnsen et al. to incorporate the teaching of the cathode input stream composition of Campanari et al., as the material balances would provide high efficiency and low energy consumption  (pg. 773, Col. 2, lines 28-33).
Regarding Claim 11, Johnsen et al. as modified by Campanari et al., Takada et al. and Berlowitz et al. teaches all of the elements of the invention in claim 1.
Johnsen et al. further teaches a utilization of fuel (i.e. fuel utilization in the anode) at 75% (i.e. 60% or more).
Regarding Claim 12, Johnsen et al. as modified by Campanari et al., Takada et al. and Berlowitz et al. teaches all of the elements of the invention in claim 1.
Johnsen et al. does not explicitly teach the anode exhaust composition.
However, Campanari et al. teaches a molten carbonate fuel cell (abstract; pg. 773, col. 2, lines 37-45) wherein an anode exhaust gas comprises 6.2% H2 (i.e. 5.0 vol % or more) and a combined concentration of H2 and CO of 10.3% (stream 11, Figure 2, Table 3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnsen et al. to incorporate the teaching of the anode exhaust composition of Campanari et al., as the material balances would provide high efficiency and low energy consumption  (pg. 773, Col. 2, lines 28-33).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Johnsen et al. (US 2006/0269830) in view of Campanari et al. (“Using MCFC for high efficiency CO2 capture from natural gas combined cycles: Comparison of internal and external reforming”), cited in the Information Disclosure Statement submitted September 7, 2021, Takada et al. (US 2006/0204806) and Berlowitz et al. (US 2017/0271701), cited in the IDS submitted .June 21, 2022 as its Japanese equivalent (JP 2019-508860A)  as applied to claim 1 above, and further in view of Berlowitz et al. (US 2014/0260310), referred to herein as Berlowitz et al.*.
Regarding Claim 10, Johnsen et al. as modified by Johnsen et al. as modified by Campanari et al., Takada et al. and Berlowitz et al. teaches all of the elements of the invention in claim 1.
Johnsen et al. does not teach a voltage drop of a voltage of the electric generated in the fuel cell.
However, Berlowitz et al.* teaches a molten carbonate fuel cell with an output voltage of generate electricity of about 0.7 V (i.e. the electricity is generated at a voltage of 0.55 V or more) (Para. [0035]).
The combination of generating electricity at a voltage of 0.7 V as taught by Berlowitz et al*. , with Johnsen et al. would yield the predictable result of providing a molten carbonate fuel cell generating electricity (Para. [0012]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine generating electricity at a voltage of 0.7 V as taught by Berlowitz et al. , with Johnsen et al., as the combination would yield the predictable result of providing a molten carbonate fuel cell generating electricity (Para. [0012]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments filed May 20, 2022 have been fully considered but are moot because the arguments do not apply to any of the grounds of rejection being used in the current rejection in light of the Information Disclosure Statement submitted June 21, 2022.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 21, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729